Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

2.	This final office action is in response to the application filed 6/29/2017.

3.	Claims 1-20 are pending. Claims 1, 10, and 19 are the independent claims.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buford (20120331404) in further view of Carlos (20170339216)

Regarding claim 1, Buford teaches a system comprising: a processor; (0032)
a user interface device coupled to the processor, the user interface device including a display screen and an input device; (0012 and Fig. 5) and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising: detecting that an electronic document, stored in an electronic document management system, (0005, discloses shared access to a set of files) is presented at an event scheduled on a calendar system of a user of the system; (0012, discloses the unified content view can be updating dynamically according to a change in context or user interactions with the content and 0057, discloses a unified content view that detects contextually related content 0073-0074, discloses contextually related content as a calendar, a file, and a meeting and 0060, discloses content such as a collaborator that has presented the file) the automated version label indicating that the electronic document is presented at the event and a date of the event; (0060, discloses the content can including can be related to with a collaborator who presented the file and associating content based on a label and a date) and applying the automated version label to the instance of the electronic document in the electronic document management system. (0060, discloses relating a file to a label and a task or a history)
Buford fails to teach detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event, 
Carlos teaches detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; (0026, discloses a collaboration system used for remote conferencing over a network and 0084-0086, discloses detecting if a number of attendees is greater than a threshold and 0050, discloses responsive to an identified state selecting an interaction control feature to be applied to the presented asset in response) in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event, (Fig. 7, 708 and 0056, discloses automatically obfuscating an asset by visually obscuring, blurring, iconizing and the like or by causing a notification.  The examiner interprets a new security version of the document is generated based on the threshold of participants being exceeded and 0098, discloses tracking participants who left or entered a meeting and updating a display and 0101-0102, discloses displaying notifications based on who entered and viewed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford to incorporate the teachings of Carlos.  Doing so would allow the document to be modified in accordance with the number of attendees to an event exceeded a threshold indicating that the security of the asset being presented may have been compromised to ensure security at online meeting events. 

Regarding claim 6, Buford and Carlos teaches the system of claim 1.  Buford further teaches wherein the action includes one or more of: sharing the electronic document, opening the electronic document, presenting the electronic document, copying the electronic document, moving the electronic document, or deleting the electronic document. (0060, discloses contextually related content based on files that are presented)

Regarding claim 10, Buford teaches a computer-implemented method comprising:  detecting that an electronic document, stored in an electronic document management system, (0005, discloses shared access to a set of files) is presented at an event scheduled on a calendar system of a user of a computer system; (0012, discloses the unified content view can be updating dynamically according to a change in context or user interactions with the content and 0057, discloses a unified content view that detects contextually related content 0073-0074, discloses contextually related content as a calendar, a file, and a meeting and 0060, discloses content such as a collaborator that has presented the file) the computer system comprising a display screen and an input device of a user interface device;(0012 and Fig. 5) the automated version label indicating that the electronic document is presented at the event and a date of the event; (0060, discloses the content can including can be related to with a collaborator who presented the file and associating content based on a label and a date) and applying the automated version label to the instance of the electronic document in the electronic document management system. (0060, discloses relating a file to a label and a task or a history)
Buford fails to teach detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event, 
Carlos teaches detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; (0026, discloses a collaboration system used for remote conferencing over a network and 0084-0086, discloses detecting if a number of attendees is greater than a threshold and 0050, discloses responsive to an identified state selecting an interaction control feature to be applied to the presented asset in response) in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event, (Fig. 7, 708 and 0056, discloses automatically obfuscating an asset by visually obscuring, blurring, iconizing and the like or by causing a notification.  The examiner interprets a new security version of the document is generated based on the threshold of participants being exceeded and 0098, discloses tracking participants who left or entered a meeting and updating a display and 0101-0102, discloses displaying notifications based on who entered and viewed content and obfuscating content and 0115-0116, discloses interaction control features such as obfuscating content but other features other an obfuscating content can be used and applying the feature to the asset that is rendered and 0141, discloses an outcome and applying an interaction control feature to the asset and 0042, discloses assets modified by users cause metadata to be updated as well.  The examiner interprets the metadata for the asset will be modified by too many users viewing the content)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford to incorporate the teachings of Carlos.  Doing so would allow the document to be modified in accordance with the number of attendees to an event exceeded a threshold indicating that the security of the asset being presented may have been compromised to ensure security at online meeting events. 

Regarding claim 15, Buford and Carlos teaches the method of claim 10.  Buford further teaches wherein the action includes one or more of: sharing the electronic document, opening the electronic document, presenting the electronic document, copying the electronic document, moving the electronic document, and deleting the electronic document.  (0060, discloses contextually related content based on files that are presented)


Regarding claim 19, Buford teaches a non-transitory computer-readable medium storing instructions that, when executed by a computer system cause the computer system to perform operations comprising:  detecting that an electronic document, stored in an electronic document management system, (0005, discloses shared access to a set of files) is presented at an event scheduled on a calendar system of a user of a computer system; (0012, discloses the unified content view can be updating dynamically according to a change in context or user interactions with the content and 0057, discloses a unified content view that detects contextually related content 0073-0074, discloses contextually related content as a calendar, a file, and a meeting and 0060, discloses content such as a collaborator that has presented the file) the computer system comprising a display screen and an input device of a user interface device;(0012 and Fig. 5) the automated version label indicating that the electronic document is presented at the event and a date of the event; (0060, discloses the content can including can be related to with a collaborator who presented the file and associating content based on a label and a date) and applying the automated version label to the instance of the electronic document in the electronic document management system. (0060, discloses relating a file to a label and a task or a history)
Buford fails to teach detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event, 
Carlos teaches detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; (0026, discloses a collaboration system used for remote conferencing over a network and 0084-0086, discloses detecting if a number of attendees is greater than a threshold and 0050, discloses responsive to an identified state selecting an interaction control feature to be applied to the presented asset in response) in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event, (Fig. 7, 708 and 0056, discloses automatically obfuscating an asset by visually obscuring, blurring, iconizing and the like or by causing a notification.  The examiner interprets a new security version of the document is generated based on the threshold of participants being exceeded and 0098, discloses tracking participants who left or entered a meeting and updating a display and 0101-0102, discloses displaying notifications based on who entered and viewed content and obfuscating content and 0115-0116, discloses interaction control features such as obfuscating content but other features other an obfuscating content can be used and applying the feature to the asset that is rendered and 0141, discloses an outcome and applying an interaction control feature to the asset and 0042, discloses assets modified by users cause metadata to be updated as well.  The examiner interprets the metadata for the asset will be modified by too many users viewing the content)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford to incorporate the teachings of Carlos.  Doing so would allow the document to be modified in accordance with the number of attendees to an event exceeded a threshold indicating that the security of the asset being presented may have been compromised to ensure security at online meeting events. 


Claims 2, 4, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buford (20120331404) in further view of Carlos (20170339216) in further view of Palmucci (20130185252) in further view of Ozer (20120185762)


Regarding claim 2, Buford and Carlos teach the system of claim 1.  
Buford and Carlos fail to teach wherein the memory further stores instructions that cause the system to perform operations comprising: receiving, from the user of the system via the input device, an input associated with a second action involving the electronic document stored in the electronic document management system; in response to receiving the input associated with the second action, generating a second version label associated with the second action, the second version label having a description of the second action;  applying the second version label to a second instance of the electronic document in the electronic document management system;
Palmucci further teaches wherein the memory further stores instructions that cause the system to perform operations comprising: receiving, from the user of the system via the input device, an input associated with a second action involving the electronic document stored in the electronic document management system; (0056, discloses a revised #2 or a second action) in response to receiving the input associated with the second action, generating a second version label associated with the second action, the second version label having a description of the second action;  (0056, discloses a document labeled revised #2) applying the second version label to a second instance of the electronic document in the electronic document management system; (0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the correct name of the document the user was editing and automatically update the version label of the document so users could review a version history of the documents so users could view previously edited versions of the document.
Buford, Carlos, and Palmucci fails to teach and displaying, on the display screen, information regarding the second instance of the document in conjunction with the second version label.
Ozer teaches and displaying, on the display screen, information regarding the second instance of the document in conjunction with the second version label.
 (Figure 6 and 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Ozer.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the name of the document the user was editing.


Regarding claim 4, Buford, Carlos, and Palmucci teaches the system of claim 3.  
Buford, Carlos, and Palmucci fails to teach wherein the memory further stores instructions that cause the system to perform operations comprising:  receiving, via the input device, a selection of one of: the version label or the second version label; and displaying, on the display screen, a content of the instance of the electronic document associated with the selected label.
Ozer teaches wherein the memory further stores instructions that cause the system to perform operations comprising: receiving, via the input device, a selection of one of: the version label or the second version label; and displaying, on the display screen, a content of the instance of the electronic document associated with the selected label.
 (0058, discloses displaying different versions of a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Ozer.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could select a document version to update.

Regarding claim 11, Buford and Carlos teaches the method of claim 10. 
Buford and Carlos fail to teach further teaches comprising:  receiving, by the computer system and from the user of the computer system via the input device, an input associated with a second action involving the electronic document stored in the electronic document management system; in response to receiving the input associated with the second action, generating, by the computer system, a second version label associated with the second action, the second version label having a description of the second action;  applying, by the computer system, the second version label to a second instance of the electronic document in the electronic document management system
Palmucci further teaches comprising:  receiving, by the computer system and from the user of the computer system via the input device, an input associated with a second action involving the electronic document stored in the electronic document management system; (0056, discloses a revised #2 or a second action) in response to receiving the input associated with the second action, generating, by the computer system, a second version label associated with the second action, the second version label having a description of the second action;  (0056, discloses a document labeled revised #2) applying, by the computer system, the second version label to a second instance of the electronic document in the electronic document management system; (0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the correct name of the document the user was editing and automatically update the version label of the document so users could review a version history of the documents so users could view previously edited versions of the document.
Buford, Carlos, and Palmucci fails to teach and displaying, by the computer system on a display screen of the user interface device, information regarding the second instance of the document in conjunction with the second version label.
Ozer teaches and displaying, by the computer system on a display screen of the user interface device, information regarding the second instance of the document in conjunction with the second version label. (Figure 6 and 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Ozer.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the name of the document the user was editing.

 
Regarding claim 12, Buford, Carlos, Palmucci, and Ozer teaches the method of claim 11.  
Buford, Carlos, and Ozer fail to teach wherein the computer system displays, on the display screen, a history of version labels for the electronic document, the history including the version label and the second version label.
Palmucci further teaches wherein the computer system displays, on the display screen, a history of version labels for the electronic document, the history including the version label and the second version label.  (0051, discusses the graph being displayed of the revision history)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Ozer to incorporate the teachings of Palmucci.  Doing so would allow the users to view various versions of the same document and select a version of the document to be displayed to retrieve previously rendered content that maybe of importance to the users. 


Regarding claim 13, Buford, Carlos, Palmucci, and Ozer teaches the method of claim 12.  
Buford, Carlos, and Palmucci fails to teach comprising:  receiving, by the computer system via the input device, a selection of one of: the version label or the second version label; and displaying, by the computer system on the display screen, a content of the instance of the electronic document associated with the selected label.
Ozer teaches comprising:  receiving, by the computer system via the input device, a selection of one of: the version label or the second version label;  and displaying, by the computer system on the display screen, a content of the instance of the electronic document associated with the selected label.   (0058, discloses displaying different versions of a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Ozer.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could select a document version to update.


Regarding claim 20, Buford and Carlos teach the system of claim 19.  
Buford and Carlos fail to teach wherein the median further stores instructions for causing the computer system to perform operations comprising: receiving, from the user of the system via the input device, an input associated with a second action involving the electronic document stored in the electronic document management system; in response to receiving the input associated with the second action, generating a second version label associated with the second action, the second version label having a description of the second action;  applying the second version label to a second instance of the electronic document in the electronic document management system;
Palmucci further teaches wherein the memory further stores instructions that cause the system to perform operations comprising: receiving, from the user of the system via the input device, an input associated with a second action involving the electronic document stored in the electronic document management system; (0056, discloses a revised #2 or a second action) in response to receiving the input associated with the second action, generating a second version label associated with the second action, the second version label having a description of the second action;  (0056, discloses a document labeled revised #2) applying the second version label to a second instance of the electronic document in the electronic document management system; (0056)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the correct name of the document the user was editing and automatically update the version label of the document so users could review a version history of the documents so users could view previously edited versions of the document.
Buford, Carlos, and Palmucci fails to teach and displaying, on the display screen, information regarding the second instance of the document in conjunction with the second version label.
Ozer teaches and displaying, on the display screen, information regarding the second instance of the document in conjunction with the second version label.
 (Figure 6 and 0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Ozer.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the name of the document the user was editing.


Claims 3, 7, 9, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buford (20120331404) in further view of Carlos (20170339216) in further view of Palmucci (20130185252)

Regarding claim 3, Buford, and Carlos teaches the system of claim 2. 
Buford and Carlos fail to teach wherein the system displays, on the display screen, a history of version labels for the electronic document, the history including the version label and the second version label.
Palmucci further teaches wherein the system displays, on the display screen, a history of version labels for the electronic document, the history including the version label and the second version label. (0051, discusses the graph being displayed of the revision history)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the users to view various versions of the same document and select a version of the document to be displayed to retrieve previously rendered content that maybe of importance to the users. 



Regarding claim 7, Buford and Carlos teaches the system of claim 6.  
Buford teaches wherein the action includes presenting the electronic document, (0060, discloses contextually related content based on files that are presented)
Buford and Carlos fail to teach wherein the generated version label includes one or more of: a date when the electronic document was presented, or identification information for an entity to whom the electronic document was presented.
Palmucci further teaches and wherein the generated version label includes one or more of: a date when the electronic document was presented, or identification information for an entity to whom the electronic document was presented.  (Figure 5 and 0068, discloses which user made a revision to a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the users to track users who have viewed particular content in order to secure the security and integrity of the document. 


Regarding claim 9, Buford and Carlos teaches the system of claim 6.  
Buford and Carlos fail to teach wherein the input associated with the action includes a selection of an existing version label displayed on the display screen, and wherein the generated version label is applied to an instance of the document that is based on an instance of the document associated with the existing version label.  
Palmucci further teaches wherein the input associated with the action includes a selection of an existing version label displayed on the display screen, and wherein the generated version label is applied to an instance of the document that is based on an instance of the document associated with the existing version label.  (0067-0071, discloses receiving a notification of a revision by another user and comparing with a user’s own version of a document which the and updating revision #3 to revision #4)   
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the users to track users who have viewed particular content in order to secure the security and integrity of the document by updating the current version label of a document to a recently modified label of a document. 


Regarding claim 16, Buford and Carlos teaches the system of claim 15.  
Buford teaches wherein the action includes presenting the electronic document, (0060, discloses contextually related content based on files that are presented)
Buford and Carlos fail to teach wherein the generated version label includes one or more of: a date when the electronic document was presented, or identification information for an entity to whom the electronic document was presented.
Palmucci further teaches and wherein the generated version label includes one or more of: a date when the electronic document was presented, or identification information for an entity to whom the electronic document was presented.  (Figure 5 and 0068, discloses which user made a revision to a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the users to track users who have viewed particular content in order to secure the security and integrity of the document. 


Regarding claim 18, Buford and Carlos teaches the system of claim 15.  
Buford and Carlos fail to teach wherein the input associated with the action includes a selection of an existing version label displayed on the display screen, and wherein the generated version label is applied to an instance of the document that is based on an instance of the document associated with the existing version label.  
Palmucci further teaches wherein the input associated with the action includes a selection of an existing version label displayed on the display screen, and wherein the generated version label is applied to an instance of the document that is based on an instance of the document associated with the existing version label.  (0067-0071, discloses    
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the users to track users who have viewed particular content in order to secure the security and integrity of the document by updating the current version label of a document to a recently modified label of a document. 


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buford (20120331404) in further view of Carlos (20170339216) in further view of Palmucci (20130185252) in further view of Poston (20080177782)

Regarding claim 5, Buford and Carlos teach the system of claim 1. 
Buford teaches determining that the type of action indicates one of the write or the edit, in response to determining that the type of action indicates one of the write or the edit, (Fig. 4 and 0059, discloses presenting contextually related content including documents and label and files maybe be related to who has changed or stored the file) updating the automated version label based on the type of action,  (0058, discloses labeling and connecting content based on a context and 0060, discloses context information as who has changed, modified, etc the file) the automated version label including a description of the action (Fig. 4, 404 and 0058 and 0060, discloses each of the windows can be labeled based on a context including a history) and at least one of a name of a recipient associated with the action and a name of the user associated with the input; (0060, discloses who has transmitted, viewed, changed, and stored a file)
Buford and Carlos fail to teach wherein the memory further stores instructions that cause the system to perform operations comprising: receiving, from a user of the system via the input device, an input associated with an action involving an electronic document   determining a type of action involving the electronic document; applying the updated automated version label to an instance of the electronic document in the electronic document management system;
Palmucci teaches wherein the memory further stores instructions that cause the system to perform operations comprising: receiving, from a user of the system via the input device, an input associated with an action involving an electronic document  (0057, discloses user A comparing the changes by B and merges version #2 of a document to create version #3) determining a type of action involving the electronic document; (0056,discloses the system  has a “published” vs. “private” functionality User A can either publish the original document or make private so other users can’t see the changes and the version label is updated with either the published or private label which includes the version ex. Revised #1, #2 by User A, B etc.  The examiner interprets the type of action as publishing/private the action and making revisions) applying the updated automated version label to an instance of the electronic document in the electronic document management system; (Fig. 3 and 0056, discloses a document management system where a user can publish the revision while other users may concurrently make their own revisions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the document to be tracked amongst the various users viewing the document to keep a record of the versions of the document and keep the document more secure.
Buford, Carlos, and Palmucci fails to teach and displaying, on the display screen, information regarding the instance of the document in conjunction with the updated automated version label
Poston teaches and displaying, on the display screen, information regarding the instance of the document in conjunction with the updated automated version label (0022, discloses Fig. 26 and 0202, discloses a working group member can see a list of versions by a co-author in the descent tree display and 0128, discloses sending a document version sent from one moderator to another that includes the document label, last modified date and time, name of co-author who saved it, and it is a draft which becomes part of a descent tree.  The examiner interprets the same label along with information regarding the document displayed to both the recipient and the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Poston.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the name of the document the user was editing to keep the document versions organized.


Regarding claim 14, Buford and Carlos teach the method of claim 10.
Buford teaches in response to determining that the type of action indicates one of the write or the edit, (Fig. 4 and 0059, discloses presenting contextually related content including documents and label and files maybe be related to who has changed or stored the file) 
updating the automated version label based on the type of action,  (0058, discloses labeling and connecting content based on a context and 0060, discloses context information as who has changed, modified, etc the file) the automated version label including a description of the action (Fig. 4, 404 and 0058 and 0060, discloses each of the windows can be labeled based on a context including a history) and at least one of a name of a recipient associated with the action and a name of the user associated with the input; (0060, discloses who has transmitted, viewed, changed, and stored a file)
Buford and Carlos fail to teach comprising: receiving, from a user of the system via the input device, an input associated with an action involving an electronic document  determining a type of action involving the electronic document; applying the updated automated version label to an instance of the electronic document in the electronic document management system;
 Palmucci teaches comprising: receiving, from a user of the system via the input device, an input associated with an action involving an electronic document  (0057, discloses user A comparing the changes by B and merges version #2 of a document to create version #3) determining a type of action involving the electronic document; (0056,discloses the system  has a “published” vs. “private” functionality User A can either publish the original document or make private so other users can’t see the changes and the version label is updated with either the published or private label which includes the version ex. Revised #1, #2 by User A, B etc.  The examiner interprets the type of action as publishing/private the action and making revisions) applying the updated automated version label to an instance of the electronic document in the electronic document management system; (Fig. 3 and 0056, discloses a document management system where a user can publish the revision while other users may concurrently make their own revisions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow the document to be tracked amongst the various users viewing the document to keep a record of the versions of the document and keep the document more secure.
 Buford, Carlos, and Palmucci fails to teach and displaying, on the display screen, information regarding the instance of the document in conjunction with the updated automated version label
Poston teaches and displaying, on the display screen, information regarding the instance of the document in conjunction with the updated automated version label (0022, discloses Fig. 26 and 0202, discloses a working group member can see a list of versions by a co-author in the descent tree display and 0128, discloses sending a document version sent from one moderator to another that includes the document label, last modified date and time, name of co-author who saved it, and it is a draft which becomes part of a descent tree.  The examiner interprets the same label along with information regarding the document displayed to both the recipient and the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Poston.  Doing so would allow the document to be displayed with the version identifier so a user while editing a document could view the name of the document the user was editing to keep the document versions organized.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Buford (20120331404)) in further view of Carlos (20170339216) in further view of Palmucci (20130185252) in further view of Virtanen (20140115070)


Regarding claim 8, Buford and Carlos teaches the system of claim 6.  Buford and Carlos fail to teach wherein the action includes copying the electronic document.  
Buford and Carlos fail to teach wherein the action includes copying the electronic document.  
Palmucci further teaches wherein the action includes copying the electronic document.  (0036, copying a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow a user of a document system to view if a copy of a document was made allowing tracking and security to maintain integrity of the document.
Buford, Carlos, and Palmucci fails to teach and wherein the generated version label identifies a destination where the electronic document was copied.  
Virtanen teaches and wherein the generated version label identifies a destination where the electronic document was copied.  (0020-0021, describes the metadata storage location of a content item where a content item can be a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Virtanen.  Doing so would allow a user of a document system to view where a copy of a document was stored.


Regarding claim 17, Buford and Carlos teaches the method of claim 15.  
Buford and Carlos fail to teach wherein the action includes copying the electronic document.  
Palmucci further teaches wherein the action includes copying the electronic document.  (0036, copying a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford and Carlos to incorporate the teachings of Palmucci.  Doing so would allow a user of a document system to view if a copy of a document was made allowing tracking and security to maintain integrity of the document.
Buford, Carlos, and Palmucci fails to teach and wherein the generated version label identifies a destination where the electronic document was copied. 
Virtanen teaches and wherein the generated version label identifies a destination where the electronic document was copied.  (0020-0021, describes the metadata storage location of a content item where a content item can be a document)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Buford, Carlos, and Palmucci to incorporate the teachings of Virtanen.  Doing so would allow a user of a document system to view where a copy of a document was stored.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2020, with respect to the rejection(s) of claim(s) 1, 10 and 19 under Palmucci, Buford, and Poston have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Buford and Carlos.  See detailed rejection above.


The applicant argues (Buford) fails to teach (pages 1-2) “detecting that an electronic document, stored in an electronic document management system, (0005, discloses shared access to a set of files) is presented at an event scheduled on a calendar system of a user of the system; (0012, discloses the unified content view can be updating dynamically according to a change in context or user interactions with the content and 0057, discloses a unified content view that detects contextually related content 0073-0074, discloses contextually related content as a calendar, a file, and a meeting and 0060, discloses content such as a collaborator that has presented the file) the automated version label indicating that the electronic document is presented at the event and a date of the event; (0060, discloses the content can including can be related to with a collaborator who presented the file and associating content based on a label and a date) and applying the automated version label to the instance of the electronic document in the electronic document management system.” (0060, discloses relating a file to a label and a task or a history) The examiner cites Carlos to teach “detecting a number users, that are attending an online meeting for the event and that are viewing an instance of the electronic document, during the online meeting, exceeds an attendance threshold; in response to detecting that the number of users exceeds the attendance threshold, generating an automated version label based on the electronic document being presented at the event,” See detailed rejection above.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STEVEN GOLDEN/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144